PER CURIAM.
Robert Stewart appeals from the district court’s1 pre-service 28 U.S.C. § 1915(e)(2) dismissal, with prejudice, of his pro se action alleging employment discrimination. Upon careful de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.2000) (per curiam) (standard of review), this court concludes that the dismissal of Stewart’s case was proper for the reasons stated by the district court.
This court affirms. See 8th Cir. R. 47B.

. The Honorable Joseph F. Bataillon, United States District Judge for the District of Nebraska.